Citation Nr: 1228291	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-23 781A	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises of the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,019.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 decision of the Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request that indebtedness to VA in the amount of $2,019 be waived.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2010, based on information demonstrating that the Veteran's medical expenses no longer included payments for Medicare Part B insurance, the Veteran's VA nonservice-connected pension award was retroactively reduced, giving rise to an overpayment in the amount of $2,019.

2.  The overpayment was validly created.

3.  The creation of the overpayment was not due to the Veteran's fraud, misrepresentation, or bad faith.

4.  The Veteran was at fault with respect to the creation of the overpayment by failing to inform VA of a decrease in his medical expenses.

5.  There was no fault on the part of VA with respect to the creation of the overpayment.

6.  Recovery of the overpayment would not defeat the purpose of paying VA nonservice-connected pension benefits.

7.  Allowing the Veteran to retain the benefits he erroneously received would result in unjust enrichment to the Veteran.

8.  The Veteran did not relinquish a valuable right or incur a legal obligation based on the overpayment of $2,019.

9.   Recovery of the overpayment will not cause the Veteran undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $2,019 was validly created.             38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23 (2011); Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).

3.  Recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,019.00 would not be against equity and good conscience.                  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA provisions do not apply in validity of debt and waiver of overpayment cases.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) [challenging validity of debt]; Reyes v. Nicholson, 21 Vet. App. 370 (2007) [waiver of recovery of overpayments] [citing Barger v. Principi, 16 Vet. App. 132 (2002)]. 

General due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. §§  3.103, 3.105(h) (2011).  In a May 4, 2010 letter, the RO informed the Veteran that his pension benefits would be reduced from $327.00 to $156.00 effective August 1, 2009, and from $327.00 to $133.00 effective January 1, 2010 because information from the Social Security Administration indicated that he stopped paying Medicare Part B insurance premiums.  The Veteran was afforded 60 days to provide additional evidence to show that the proposed action should not be taken.  The Veteran did not respond.  

In a letter dated July 12, 2010, the RO informed the Veteran that since he did not respond to its May 2010 letter, it would be taking action to reduce his nonservice-connected pension benefits.  The RO sent the Veteran a recoupment statement dated July 24, 2010 indicating that he was overpaid $2,019 dollars, and that the recoupment of this debt would be scheduled to begin in October 2010.  Significantly, the Veteran was informed by this statement of his right to dispute the debt and to request a waiver of recovery of this overpayment.  Although the Veteran has not disputed the validity of this debt, he did submit a waiver request in November 2010, suggesting that recoupment would cause him undue financial hardship due to limited funds.  The RO has specifically requested that the Veteran submit evidence concerning his income and expenses in order to determine whether recovery of the overpayment would in fact result in undue financial hardship.  The Veteran has not cooperated in this effort.

In its February 2011 decision, the RO noted that financial hardship could not be established because the Veteran did not submit the required VA Form 20-5655, Financial Status Report, along with his waiver request.  Although it is unclear from the record whether the RO sent the Veteran a copy of VA Form 20-5655 with its  original July 2010 recoupment letter, the RO did send the Veteran copies of VA Form 20-5655 on two other occasions during the appeal period-namely, with its February 10, 2011 notification of the waiver denial, and subsequently in a letter dated September 12, 2011.  Crucially, in the September 2011 letter, the RO notified the Veteran that he "must complete and return the enclosed 'Financial Status Report,' VA Form 20-5655 as soon as possible, but no later than October 27th 2011."  Additionally, the letter indicated that "[i]f the form is not received by October 27th 2011 a decision will be made on the available evidence of record."  To date, the Veteran has not submitted VA Form 20-5655 in support of his assertion that recoupment of the amount of debt resulted in financial hardship.  There is no indication that these letters were sent to the wrong address, as they have not been returned by the RO by the U.S. Postal Service, and the Veteran's representative has specifically acknowledged the Veteran's failure to submit a Financial Status Report in correspondence dated June 18, 2012, without suggestion that the Veteran never had an opportunity to do so.  

The Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Although the VA has notified the Veteran on multiple occasions that he must submit a completed Financial Status Report before VA can make an informed decision as to whether the recoupment of overpayment debt would amount to a financial hardship, it appears that the Veteran is simply unable or unwilling to submit such information.  As such, the Board is convinced that further efforts to obtain this information from the Veteran would be futile. 

The Veteran has engaged the services of a representative, and has been provided ample opportunity to submit evidence and argument in support of his claim.  The Board will now proceed to a decision.

Legal criteria

Nonservice-connected pension is payable to a Veteran of wartime at rates prescribed by law, reduced by the amount of the Veteran's annual income.             38 U.S.C.A. § 1521.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.    38 C.F.R. § 3.271(a).  Compensation paid by the Social Security Administration for a disability is explicitly included in countable income.  38 C.F.R. § 3.271(g).  Certain unreimbursed medical expenses may be excluded from the amount of an individual's annual income.  38 C.F.R. § 3.272(g).  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962. 

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities;  (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a)(1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In determining whether a waiver of recovery of an overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided]; see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered]. For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. § 1.965(b) (2011); see also Ridings v. Brown, 6 Vet. App. 544 (1994) [holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate].

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

The Board will address these three areas of consideration in turn.

A. Creation of the overpayment

There is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created. 

The Committee has charged the Veteran with a $2,019.00 overpayment of nonservice-connected benefits.  It appears that VA received information in May 2010 from the Social Security Administration confirming that the Veteran stopped paying Medicare Part B insurance premiums in October 2009.  See the May 4, 2010 letter from the RO to the Veteran.  Because the Veteran did not report this change, he was overpaid for a series of months up to June 30, 2010.  After the Veteran was notified of these debt calculations and provided an opportunity to respond, VA initiated recoupment of the debt beginning in October 2010.  See the July 24, 2010 notice letter from the VA Debt Management Center. 

At no time during this appeal has the Veteran challenged the validity of this debt in creation or in number, nor has he made any assertion that his medical expenses did not change as they VA has itemized, or that he timely notified VA of this change.  Rather, he has simply applied for a waiver of recovery of this overpayment due to financial hardship.   
The Board observes nothing in the record that suggests that the overpayment in question was not validly created.  The amount of the overpayment, $2,019.00, appears to have been correctly calculated, and the Veteran has not suggested to the contrary.  The RO was put on notice of a change in the Veteran's medical expenses in May 2010, and action to recoup the overpayment has already taken place.  It appears based on recent correspondence from the Veteran's representative that the totality of this debt has already been paid in full.  See the Veteran's June 18, 2012 Informal Hearing Presentation, page 1.  The Board will accordingly focus the remainder of its analysis on whether a waiver of the recovery of this overpayment may still be awarded.

B.  Fraud, misrepresentation, or bad faith

As noted above, if there is an indication of fraud, misrepresentation or bad faith in the creation of the overpayment, waiver of recovery of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  See the February 10, 2011 Decision on Waiver of Indebtedness.  It is, however, the Board's responsibility to consider the matter of bad faith on a de novo basis.  See Ridings, supra.

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  An appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the Veteran was notified of the need to report changes in the number and status of his dependents, and the effect such changes would have on his entitlement to VA benefits [see, e.g., the Veteran's October 5, 2009 benefits letter from the VA], there is no indication that he in fact read and willfully disregarded the information provided by VA.  The evidence does not indicate that the Veteran deliberately acted with the intent to seek an unfair advantage, with knowledge of the likely consequences.  It appears, instead, that the error was of omission rather than commission.  

The Board finds, therefore, that the Veteran did not commit fraud, misrepresentation, or bad faith, and that there is no statutory bar to waiver of recovery of the overpayment.

C. Equity and good conscience

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to six enumerated elements, which include fault of Veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) [when determining whether recovery is against equity and good conscience, the Board must analyze all six factors].

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  
If control is established, even to a minor degree, the secondary determination is whether the appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the Government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  As indicated above in the discussion of bad faith, there is no evidence that the Veteran actually read and disregarded information supplied by VA concerning the effect of changes in income and medical expenses, and the requirement that he report such changes.  However, although this may lead to a conclusion that bad faith did not exist, it does not absolve the Veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) [professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault].  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the (r)egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the Veteran's failure to report the fact that his annual medical expenses changed when he stopped paying Medicare Part B insurance premiums.  In that regard, the above-referenced October 5, 2009 letter from VA to the Veteran shows that VA informed the Veteran of the following: "A decrease in these expected medical expenses is a change in income.  To prevent an overpayment you would have to repay, immediately report any decrease in these unreimbursed medical expenses."  As noted above, the Veteran did not report any changes regarding his insurance premium payments.  Once discovered, VA began the process of recouping the resulting overpayment after giving the Veteran the appropriate time and information necessary to respond to the proposed action, which the Veteran did not do.  Accordingly, VA is not at fault in the creation of this overpayment.

As noted above, the Veteran has not challenged the creation of the debt, the amount of the debt, or his own role in creating the debt by failing to inform VA of his change in expenses.  The Board does recognize that the Veteran has more recently informed VA that "the State will no longer pay for Medicare, and he will be responsible for this bill eff. 1 April 11 [April 1, 2011],"[see the Veteran's March 2011 Statement in Support of Claim].  The Board wishes to make clear that the overpayment at issue in this case occurred for periods of time well before April 2011, ending in June 2010.  While the information provided by the Veteran in March 2011 does in fact put VA on notice that he may have a potential increase in medical expenses as of April 2011, such information is not relevant to the current inquiry into whether the Veteran failed to report his original decrease in expenses at the beginning of, or at any time during the period after the decrease occurred and before VA became aware of the decrease in May 2010.   
Accordingly, based on all of the above, the Board finds that the Veteran was in fact at fault in the creation of the overpayment, and there was no fault on the part of VA.  As noted above, the Veteran does not contend otherwise.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recovery of the overpayment would not nullify the objective for which the pension benefits were intended because at all times when the Veteran's medical expenses were accurately reported, the Veteran received full reimbursement to offset such expenses.  By failing to inform VA that his medical expenses were reduced, the Veteran received more money from the Government than was required to sufficiently offset his medical costs.  Requiring the Veteran to repay benefits received at times when he was not entitled to them does not defeat the purpose of the intended benefit.  

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of recovery of this overpayment would allow the Veteran to realize a gain [receipt of a higher pension award for a period of months based on reimbursement for medical expenses he himself was no longer paying] which was due to a failure to timely notify VA that his medical expenses changed.  Allowing the Veteran to realize any gain from such conduct would clearly result in unjust enrichment.

The Board also has considered the factor of whether the Veteran's reliance on the higher pension award caused him to change his position to his detriment.  However, there is no evidence of record indicating that receipt of this award otherwise caused the Veteran to relinquish a valuable right or to incur a legal obligation.

Finally, the Board fully acknowledges the Veteran's assertion that recoupment of this overpayment of $2,019 would result in undue financial hardship.  The pertinent inquiry here is whether collection of the debt would deprive the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Unfortunately, as discussed in detail above, the Veteran is either unable or unwilling to provide any additional financial information to VA regarding his financial status.  Indeed, VA has made it clear in correspondence dating throughout the appeal period that for VA to consider whether a waiver may be awarded due to undue hardship, the Veteran must submit a Financial Status Report indicating the state of his finances.  He has been provided multiple copies of VA Form 20-5655, but has not returned a completed form.  The Veteran's representative has acknowledged as much in a June 2012 Informal Hearing Presentation, and does not assert that the Veteran did not receive copies of this form, or notification that the form must be completed and returned for waiver consideration.

Significantly, the Veteran has not even asserted that his current expenses exceed his monthly income, nor has he provided through lay testimony any examples upon which the Board, as finder of fact, may determine that undue hardship in fact exists.  Based on the evidence discussed above [or lack thereof], the Board can point to no evidence besides the Veteran's own non-specific assertions suggesting that recovery of the overpayment would cause the Veteran an undue hardship, depriving him or his family of basic necessities.  As noted above, the Veteran's representative has recently indicated that the Veteran's debt has already been completely paid, and has offered no additional argument in favor of a waiver award.  See the Veteran's June 18, 2012 Informal Hearing Presentation, page 1.  

VA has made it clear that certain information regarding the Veteran's finances is required for an informed decision to be made as to whether undue hardship exists. The Veteran has not provided such information.  As such, undue hardship has not been shown, and a waiver may not be granted on this basis.   

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, there is nothing in the record which suggests ant any other reason for waiver of the charged indebtedness exists, and the Veteran and his representative have pointed to none.




Conclusion

In sum, based on the Veteran's fault in the creation of the indebtedness, lack of fault on the part of VA, the fact that he was unjustly enriched via the overpayment from VA, and his proven ability to repay the charged indebtedness in its entirety without a submitting evidence of undue hardship, the Board concludes that a waiver of recovery of the overpayment of VA nonservice-connected pension benefits is not warranted.


ORDER

The Veteran's request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,019.00 is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


